Exhibit 10.2

 

 [image_001.gif]

Ener-Core, Inc.
9400 Toledo Way
Irvine, CA 92618

949-616-3300
949-616-3399 Fax



June 29, 2016

 

Stephen Markscheid

419 Washington Avenue

Wilmette, Illinois 60091 

 

Dear Stephen,

 

On behalf of Ener-Core, Inc., a Delaware corporation (the “Company”) or its
successors, I am pleased to invite you to join the Company’s Board of Directors
(the “Board”), subject to your election to the Board by the stockholders or
directors, as appropriate (the date of such election being the “Effective
Date”), which we anticipate will be approximately June 29, 2016 or at which date
Ener-Core’s CFO informs the Board of Directors that all necessary paperwork and
checks have been completed. You will serve as a director from the Effective Date
until the date upon which you are not re-elected or your earlier removal or
resignation.

 

In consideration for your service on the Board and subject to approval by the
Board, you will be granted an option under the Company’s Stock Incentive Plan
(the “Plan”) to purchase 6,000 shares of the Company’s common stock at an
exercise price of $4.31 per share.

 

We will recommend that the Board set your vesting schedule as follows: (i) 1/4
of the total number of options will be vested after twelve months from the
Effective Date, and (ii) 1/48 of the total number of options will be vested
after each month thereafter.

 

In addition to the shares granted to you under the Company’s Stock Incentive
Plan, that you will receive an annual director’s fee of $40,000 payable monthly
for your services as an independent director (“Annual Stipend”). There are no
assurances that the Company will pay you the Annual Stipend, in addition to the
shares being granted to you under the Plan, however, it is the Company’s
intention to provide cash compensation to board members in the future.

 



  

 



 

The Company will reimburse you for all reasonable travel expenses that you incur
in connection with your attendance at meetings of the Board, in accordance with
the Company’s expense reimbursement policy as in effect from time to time. In
addition, you will receive indemnification as a director of the Company to the
maximum extent extended to directors of the Company generally, as set forth in
the Company’s certificate of incorporation, bylaws, an indemnification agreement
between the Company and you (which will be provided to you upon the Effective
Date), and any reasonable Director and Officer Insurance the Company may have
and maintain from time to time.

 

Every January the Board’s compensation committee will conduct an annual review
of your compensation to ensure that the compensation remains adjusted to the
company’s and market conditions with final approval of any changes to the
structure upon the approval of the Board and potentially a shareholder vote.

 

In accepting this offer, you are representing to us that (i) you do not know of
any conflict which would restrict your service on the Board and (ii) you will
not provide the Company with any documents, records, or other confidential
information belonging to other parties.

 

This letter sets forth the initial compensation you will receive for your
service on the Board. The Board’s compensation committee will conduct an annual
review of the Board compensation to ensure that the compensation remains
adjusted to the company’s and market conditions. Nothing in this letter should
be construed as an offer of employment. If the foregoing terms are agreeable,
please indicate your acceptance by signing the letter in the space provided
below and returning this letter to the Company.

 

Sincerely,


ENER-CORE, INC.

By:
   Michael J. Hammons  

Chairman

 

Accepted and agreed:

 



 

Stephen Markscheid




 

Date

 

2

 

